Citation Nr: 0019800	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-20 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a bilateral hearing 
loss.

5.  Entitlement to a compensable evaluation for fracture 
residuals of the third digit of the right hand.

6.  Entitlement to a compensable evaluation for fracture 
residuals of the little finger of the left hand.

7.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had verified active service from January 1963 to 
April 1981.

This appeal arose from December 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the above-noted service 
connection claims and which granted service connection for 
fracture residuals of the right third and left little 
fingers, assigning them a noncompensable evaluation.  This 
decision also denied entitlement to a compensable evaluation 
for multiple noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324 (1999).  In May 2000, the 
veteran testified at a hearing before a member of the Board 
of Veterans' Appeals (Board) sitting in New Orleans.

The issues of entitlement to service connection for 
hypertension, lumbosacral strain and a bilateral hearing 
loss, as well as the issues for increased evaluations for the 
right third and left little finger fracture residuals, will 
be subject to the attached remand.  The issue of entitlement 
to a compensable evaluation pursuant to the provisions of 
38 C.F.R. § 3.324 (1999) will be deferred pending the outcome 
of this appeal.

FINDINGS OF FACT

1.  The evidence of record contains an opinion relating a 
current back disability to the veteran's period of service.

2.  The veteran has not been shown to suffer from hemorrhoids 
which can be related to his period of service.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for lumbosacral strain is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he currently suffers from 
lumbosacral strain and hemorrhoids which are directly 
attributable to his period of service.  Therefore, he 
believes that service connection should be awarded to each 
disability.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  For the showing of a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b) (1999).

Initially, the Board must determine whether the veteran has 
submitted well grounded claims as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1998), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In this case, presuming the truthfulness of the evidence for 
the purpose of determining whether the claims are well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993), it 
is found that the claim for service connection for 
lumbosacral strain is well grounded, while the claim for 
service connection for hemorrhoids is not well grounded.

The objective evidence included the service medical records, 
which indicated that the veteran was treated on more than one 
occasion for complaints of low back pain.  In April 2000, he 
submitted a statement from a private chiropractor who made a 
diagnosis of lumbar facet syndrome at L5 with multiple levels 
of mild osteoarthritis, which he related to the veteran's 
period of service.

The service medical records also showed one treatment for 
hemorrhoids in July 1972.  The veteran also indicated that he 
had "piles" during a reenlistment examination conducted in 
December 1973.  However, he made no complaints concerning 
this condition during either the November 1979 reenlistment 
examination or the February 1981 separation examination.  The 
objective evaluations were negative.  Following service, he 
offered no evidence of complaints of or treatment for 
hemorrhoids; he admitted in his May 2000 hearing testimony 
that he had sought no treatment since his release from active 
duty.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board finds that there is 
competent medical evidence relating the veteran's currently 
diagnosed back disorder to his period of service.  
Considering his statements, to include his May 2000 
testimony, in conjunction with the statement made by the 
private chiropractor, the Board finds that this claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board also finds that additional development by the RO is 
needed before the Board can proceed in adjudicating this 
claim on the merits.

However, there is no competent medical evidence that the 
veteran currently suffers from hemorrhoids.  In fact, he 
admitted that he had not sought any treatment for this 
claimed disorder since his discharge from service in 1981.  
Since the existence of a current disability has not been 
established, it is determined that this claim is not well 
grounded.  It is the province of medical experts to render 
conclusions about medical diagnosis; since the veteran is a 
layperson, he is not competent to render an opinion as to the 
presence of a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the absence of evidence of a current disability, it is 
found that his claim for service connection for hemorrhoids 
is not well grounded and the claim must be denied on this 
basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Having submitted a well grounded claim for service connection 
for lumbosacral strain, to this extent only, the claim is 
granted.

Service connection for hemorrhoids is denied.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran has contended that service connection should be 
awarded for lumbosacral strain, as this condition is directly 
related to his period of service.  A private chiropractor has 
suggested that such a connection exists.  It is found that an 
evaluation by an orthopedist would be useful in determining 
entitlement to the requested benefit.  

The veteran has also claimed that he suffers from 
hypertension and a bilateral hearing loss that are 
attributable to his period of service.  He indicated that he 
was treated for both of these conditions at the New Orleans, 
Louisiana VA Medical Center immediately following his release 
from service.  No attempt was made to obtain these records.  
According to Bell v. Derwinski, 2 Vet. App. 611 (1992), when 
documents proffered by the appellant are in the control of 
the Secretary (e.g., documents generated by VA) and could 
reasonably be expected to part of the record before the 
Secretary and the Board, such documents are before the 
Secretary and the Board and should be included in the record.  
If such material could be determinative of the claim in 
question and was not considered, the case should be remanded.  
In other words, material that is constructively before the 
Secretary and the Board, should actually be part of the 
record before the Board.

Finally, the veteran has stated that his right third and left 
little finger fracture residuals are more disabling than the 
current disability evaluations would suggest.  He has stated 
that the fingers are stiff and painful.  Despite these 
complaints, the veteran was not offered a VA examination of 
these fingers in order to ascertain the current nature and 
degree of severity of his disabilities.

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), it was held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the New 
Orleans, Louisiana VA Medical Center and 
request that they provide copies of any 
treatment records developed from 1981.  
Any records found should be associated 
with the claims folder.  If no records 
are located, it should so be stated for 
the record.

2.  The RO should afford the veteran a 
complete orthopedic examination by a 
qualified physician of his low back, 
right third and left little fingers.  

The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder

	a)  After a complete review of all 
evidence of record, to include the 
service medical records, the examiner 
should render an opinion as to whether 
any currently diagnosed low back 
disorder, to include, but not limited to, 
osteoarthritis, is etiologically related 
to the complaints of chronic lumbar 
strain noted in service.  A complete 
rationale for any opinion expressed must 
be provided.

b)  The orthopedic examiner should 
also fully evaluate the right third and 
left little finger fracture residuals.  
All indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the right third 
finger and the left little finger.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
finger joints are used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.
		
The examiner should also comment 
upon the affect that his finger fracture 
residuals have upon his ability to work.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  Once the above-requested development 
has been completed, the RO should 
readjudicate the claims for service 
connection for hypertension and 
lumbosacral strain and the claims for 
increased evaluations for the service-
connected right third and left little 
finger fracture residuals.  If the 
decisions remain adverse to the 
appellant, he and his representative 
should be afforded an appropriate 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



